Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 1 of 13 PageID 11918



                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

  MIDAMERICA C2L INC., et al.,                           )
                                                         )
                            Plaintiffs,                  )
                                                         )
                       v.                                )   Case No. 6:17-CV-171-Orl-40LRH
                                                         )
  SIEMENS ENERGY, INC.,                                  )
                                                         )
                            Defendant.                   )

           COUNTERCLAIM DEFENDANTS’ RESPONSE TO SIEMENS ENERGY
                     INC.’S OMNIBUS MOTION IN LIMINE


          Plaintiff/Counterclaim Defendants Secure Energy Inc. and MidAmerica C2L, Inc.

  (“Secure”) by and through counsel, submit their response and opposition to Defendant-

  Counterclaimant Siemens Energy, Inc.’s (“Siemens”) Motion in Limine (“Doc. 230”). In

  Support hereof, Secure states to the Court as follows:

                                                 Introduction

          Siemens has filed an Omnibus Motion in Limine1 and has once again emphasized the

  theories and evidence contained in Plaintiff’s prior pleadings regarding summary judgment on

  Secure’s claims to somehow support Siemens’ present claim for breach of contract against

  Secure. This is in direct contradiction to the Court’s order (Doc. 222) of November 19, 2019,

  wherein the Court reiterated what it had already previously stated that “Defendant cannot rely on

  Plaintiff’s inability to prove an essential element of their claim as an argument favoring

  Summary Judgement on its own distinct counterclaim for breach of contract.” The Court also




  1
    For sake of economy, Secure incorporates by reference its arguments made in its Memorandum in Opposition to
  Defendant Siemens Energy, Inc.’s Omnibus Motions in Limine, filed on May 20, 2019 (Doc. 180), many of which
  remain applicable to Siemens’ current motion.
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 2 of 13 PageID 11919



  reiterated that Defendant must be able to prove every element of its own claim for Breach of

  Contract.

         Presently before the Court is Siemens’ Counterclaim against Secure for breach of the

  2012 License and Service agreement that the parties entered into on or about July 3, 2012. The

  License and Service Agreement contains 33 pages plus 146 pages of appendices to the License

  and Service Agreement (the “Agreement”). Thus, there are 146 pages of documents governing

  the relationship and agreement between the parties. (Joint Exhibit JTX001). The cornerstone of

  the Agreement is that, Siemens grants to C2L a royalty bearing, non-exclusive, non-transferable

  limited license (the “License”), to build, have built, use and operate the licensed plant. Contrary

  to the assertions made by Siemens in its most recent Motion in Limine which are without

  foundation, Siemens must demonstrate that it performed the material terms of the Agreement to

  be entitled to relief. To date, the Court has not concluded that the undisputed facts support such

  a result and it is anticipated that the evidence at the trial of this matter will be devoted to whether

  Siemens fulfilled the terms of the Agreement.

         It is crucial to point out that the Agreement sued upon references and defines the term

  “Previous Contract,” “Equipment”, “Engineering” and “Basic Engineering Design Package” or

  “BEDP” as follows:

         “Previous Contract” means the Engineering Services and Equipment Supply
         Contract dated December 21, 2007 between Secure Energy Decatur, LLC a
         Delaware limited liability company, a subsidiary of Secure Energy, Inc and
         Siemens Power Generation, Inc. predecessor in interest to Siemens.

         “Equipment”…means the equipment as described in Appendix 5 which was
         previously purchased by Secure Energy, Inc. or one of its subsidiaries under the
         Previous Contract and incorporated by C2L into the Project.

         “Engineering” means the PDP and BEDP provided by Siemens under the
         Previous Contract.




                                                     2
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 3 of 13 PageID 11920



         “Basic Engineering Design Package” or “BEDP” means technical documents
         previously provided by Siemens pursuant to the Previous Contract, including any
         changes thereto required to be performed by Siemens under this Contract to be
         used by C2L to develop a detailed engineering design for the Line.

  Joint Exhibit JTX001.

         These four definitions – “Previous Contract”, “Equipment”, “Engineering” and “Basic

  Engineering Design Package” or “BEDP” were employed to incorporate the equipment Secure

  had previously purchased so that the terms relating to improvements, modifications and

  developments of the technology and equipment sold (Section 5.0) and the warranty regarding

  engineering services would relate to the Equipment and engineering Siemens previously

  provided to Secure in furtherance of the Agreement.

         The Agreement addressed improvements, modifications and developments and required

  updates from Siemens as to improvements in the millions of dollars’ worth of technology and

  equipment that Secure purchased:

         During the term of this License and Service Agreement, Siemens shall inform
         C2L of any improvements to the technology which are developed or acquired and
         released for commercial application by Siemens.

         (JTX001, See Section 1, pages 3, 4 and 7 and Section 5.1, page 11)

  The term “Improvements” is defined in the Agreement and:

         “…shall mean all technical information on improvements and or modifications
         relating to the technology which are released for commercial application and
         introduced into Siemens’ manufacturing process and which Siemens develops
         and/or acquires during the term of this License and Service Agreement and which
         Siemens is entitled to disclose and License in accordance with the terms of this
         License and Service Agreement.”

  (Id. at page 5). The term “Remedy” is also defined in the Agreement and “… means correction

  of warranty non-conformity or defect by Siemens in accordance with Section 7.0, by repair,

  replacement or modification as Siemens deems necessary to correct such non-conformity.” (Id.




                                                 3
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 4 of 13 PageID 11921



  at page 7) (emphasis added). The term TECHNOLOGY is also defined and …” means all

  industrial and intellectual property rights, including any copyright and rights in any concept,

  idea, invention, discovery or improvements, Patents, know-how, related technical documents,

  proprietary information, the PDP, the BEDP and software owned or held by Siemens and related

  to the Coal Gasification Process.” (Id. at page 7).

         As part of the Agreement, Siemens warranted its engineering services in Section 7.4.1 of

  the Agreement as follows:

                7.4.1 Siemens warrants that the engineering services and TFA performed
         hereunder, including the advice and recommendations of its personnel will reflect
         competent professional knowledge and judgment consistent with Siemens
         engineering practices through the earlier of 12 months from completion of the
         work or December 31, 2015.

         The Agreement also provides a non-waiver clause which states:

                 22.2 WAIVERS: The failure of either party to enforce at any time any
         of the provisions of the contract or to require at any time performance by the other
         party of any of such provisions, shall in no way be construed to be a waiver of
         such provision, nor in any way to effect the validity of the Contract, or any parts
         thereof, or the right of either Party thereafter to enforce each and every
         provision.” (See Section 22.2 on Page 30 of the Agreement).

         It is against this backdrop that Siemens must prove that it performed and fulfilled all of

  the necessary requirements contained in the License and Service Agreement. In a preemptive

  effort to ease its path at trial, Siemens’ Motion in Limine seeks to prevent Secure from

  introducing any evidence that in any way contradicts or challenges that Siemens fulfilled its end

  of the bargain, which is also notably Siemens’ own burden to prove on its counterclaim. In

  essence, Siemens argues that it does not have to introduce evidence of its own performance of an

  Agreement that Siemens contends entitles it to a multi-million dollar fee, and further, that Secure

  should have no ability to dispute at trial that Siemens fully performed.




                                                    4
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 5 of 13 PageID 11922



     1. There is ample and reliable evidence of Siemens’ failure to provide notice of
        “Improvements” as required by the Agreement, which directly relates to its
        material performance of the contract it seeks to enforce.

         a.      Undisclosed coal flow Improvements.

         It is anticipated that the evidence at the trial of this matter will demonstrate that Siemens

  failed to perform its obligations under the Agreement by failing to provide Secure with necessary

  Improvements to the entrained flow coal gasification equipment and technology that Secure

  purchased from Siemens. In addition to the contract provisions provided above, Siemens has

  admitted that it had the obligation to inform Secure about relevant Improvements in the

  Technology (Pl. Ex. 50 p. 2; Pl. Ex. 1 p. 12; Pl. Ex. 50 p. 2; Rüsseler 30(b)(6) Dep. pp. 53:2-:17,

  67:2-69:24; Scott Aff. ¶¶ 12-16). There were at least 28, and as many as 41, Improvements to the

  SFG-500MWth gasifiers, released for commercial application, that Siemens determined it would

  incorporate into future projects (Ex. 36 pp. 1-7; Ex. 68 pp. 5-9; Ex. 69 pp. 1-8; Ex. 69-1 pp. 2-6).

  It is also uncontroverted that Siemens never provided Secure with the change to its SFG-500

  entrained flow coal gasification technology that it considered mandatory, a change to the coal

  dust feeding system by constant pressure instead of differential pressure, as originally designed

  (Ex. 36 p. 3; Ex. 68 p. 7; Ex. 69 p. 3; Ex. 69-1 p. 4). Siemens acknowledged this change is

  absolutely necessary for Secure to build and successfully operate its facility (Hannemann Dep.

  pp. 354:18-357:6; Rüsseler 30(b)(6) Dep. pp. 134:10-138:16). Thus, pursuant to the “Remedy”

  definition, this defect should have been corrected as required by Section 7.0 – by repair

  replacement or modification as Siemens deems necessary to correct such nonconformity, but was

  never performed by Siemens and it is within the province of the jury to determine whether

  Siemens, in the face of this evidence, is able to establish that it performed its obligations under

  the Agreement.




                                                    5
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 6 of 13 PageID 11923



         b.      Undisclosed loosening element Improvements.

         Siemens, through the testimony of its corporate representative designee, Rolf Rüsseler,

  also indicated it would have changed the loosening elements in Secure’s feeder vessels.

  (Rüsseler 30(b)(6) Dep. pp. 146:2-147:6; Pl. Ex. 36-1 p. 2). This change would be necessary to

  improve the lifetime of the components by having them made from different materials than those

  actually shipped to Secure. (Id. at 148:1-:7). Mr. Rüsseler stated that he would have

  recommended that Secure change its loosening elements in the manner described in Plaintiffs’

  Exhibit 36-1. (Id. at 150:15-:23). However, Siemens never notified Secure of this change and

  there is no evidence in the record to suggest otherwise. This is yet another material fact

  demonstrating that Siemens breached Section 5 of the Agreement by failing to advise Secure of

  all relevant Improvements to Siemens’ equipment and technology. This is information the jury

  must consider in finding facts as to Siemens’ performance of the Agreement.

         c.      Siemens failed to provide notice of Improvements, in part, because it could not
                 obtain complete information about the technology required to make the
                 Improvements properly.

         There is also evidence demonstrating Siemens did not have access to information that

  would permit it to employ many of the Improvements, and thus was unable to fulfill its

  requirements under the Agreement. Secure’s gasifiers are identical to the five SFG-500

  megawatt thermal (“MWth”) gasifiers first placed into operation at the NCPP plant in China (Pl.

  Ex. 22 p. 3). Siemens used the NCPP design for Secure’s gasifiers, without modifications (Ex. 22

  p. 6; Rüsseler Dep. pp. 84:20-85:6). However, Siemens’ joint venture partner at NCPP made

  some 88 modifications to the Siemens entrained flow coal gasification equipment and technology

  (Pl. Ex. 45-1, p. 6). Siemens is unaware of all the changes its joint venture partner made to the

  coal gasification equipment and technology. (Pl. Ex. 69-2 p. 5; Rüsseler Dep. p. 282:18-:24). The




                                                   6
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 7 of 13 PageID 11924



  changes that Siemens is unaware of were made to address issues in three major areas:

  “fluctuations in coal feed and consequently syngas output; higher-than-expected dust content in

  the syngas; and trips caused by faulty instrument signals within the feed system” (Pl. Ex. 69-2 p.

  5). These are all Improvement to the equipment Secure purchased that have been placed into

  commercial operation and therefore should have been disclosed. Siemens is therefore unable to

  provide them to Plaintiffs as required under the Agreement.

         d.      Siemens was financially motivated to withhold Improvements from Secure in
                 breach of its contract obligations.

         In addition to the mere inability to understand the breadth of possible Improvement for

  disclosure to Secure, there is further evidence demonstrating that Siemens did not intend to

  provide upgrades and Improvements regardless. This intent was evidenced on December 16,

  2012, when Mr. Rüsseler wrote that, although Siemens was contractually obligated to offer

  Improvements to the customer, it should make the price and schedule to do so “so unattractive

  that MidAmerica cannot draw this option,” and that “incorporating the NCPP Lessons Learned

  would tie up resources” Siemens could use to generate new hardware orders (Pl. Ex. 116 p. 1;

  Rüsseler 30(b)(6) Dep. pp. 53:2-54:15, 70:8-:11). In other words, there were financial incentives

  for Siemens to keep Secure in the dark about known problems with the equipment, and, if

  Siemens ever decided to disclose them, they would make the cost of correct so obscene that

  Secure would not be able to proceed.

         Certain Improvements would have required an update to Secure’s BEDP and Process

  Engineering Design Package (“PDP”) but neither the change to the Equipment nor to the BEDP

  and PDP were addressed with Secure. Mr. Rüsseler acknowledged that Secure would experience

  a problem with too much dust in the syngas exiting its gasifiers, but expressed no concern for

  Siemens because Siemens “would have the license [fee] completely in the house before the topic



                                                  7
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 8 of 13 PageID 11925



  ‘increased dust accumulation’ would become visible,” and the solution would be for Siemens to

  “engineer the new gas purification at our expense, that is, we should then form a provision that

  reduces the EBIT of the license agreement.” (Pl. Ex. 116 p. 2; Rüsseler 30(b)(6) Dep. p. 56:1-:5)

  Again, this is relevant evidence of required Improvements to the purchased technology and

  equipment that was never conveyed to Secure in order to protect Siemens’ own financial

  interests, and in breach of Siemens’ contractual obligations.

         As of November 22, 2012, Siemens acknowledged its obligation to inform Secure of

  relevant Improvements in the gasification technology (Pl. Ex. 50). Yet, neither in late October

  2012, nor at any other time, did Messrs. Rüsseler and Morehead discuss product modifications

  during a telephone conversation with Lars Scott (Pl. Ex. 51). Never, during the entirety of its

  business relationship with Secure did Siemens inform Secure of any of the specific equipment

  and technology Improvements developed and released for commercial application (see, e.g.,

  Rüsseler 30(b)(6) Dep. pp. 53:2-:17, 67:2-69:24).

         By March 7, 2013, Siemens acknowledged its SFG-500 MWth entrained flow coal

  gasification technology was not completely mature as of execution of the NCPP plant, and that

  the contributions of the Chinese helped improve the reliability and availability of the Siemens

  technology (Pl. Ex. 46 p. 2). The Chinese were not willing to share their know-how from

  operations free of charge (Id. at 3; Hannemann Dep. p. 310:9-:17) and they never did. The jury

  must decide whether this evidence is a breach of the Agreement by Siemens as it relates to

  engineering services Siemens provided reflect competent professional knowledge as provided in

  Section 7.4.1.

         These facts demonstrate that Siemens breached the Agreement by failing to fulfill the

  requirements of Section 5.1, and the jury must decide whether Siemens has failed to perform




                                                   8
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 9 of 13 PageID 11926



  pursuant to the “Remedy” provisions of the Agreement by failing to repair, replace or modify

  any defect in accordance with Section 7.0. If Siemens is not able to repair, replace or modify the

  defects, then the fundamental purpose of the Agreement which is to build, have built, use and

  operate the licensed plant is not capable of being achieved thus the entire contract is thwarted.

        2. There was no condition precedent under the Agreement for Secure to be notified of
           Improvements to the equipment and technology it purchased.

           Siemens badly misconstrues the Agreement in Section 3 of its Motion in Limine (p. 16)

  where it argues that evidence of its own admitted failure to notify Secure of Improvements

  should be excluded from the trial due to the failure of an alleged condition precedent. The

  relevant language of Section 5.1 is as follows:

           During the term of this License and Service Agreement, Siemens shall inform
           C2L of any Improvements to the Technology which are developed or acquired
           and released for commercial application by Siemens. (hereinafter the “Notice
           Clause”)

  and

           C2L shall at is [sic] own option agree to be licensed to such Improvements for an
           additional fee… (hereinafter the “Payment Clause”).

  (See JTX001, p. 11).

           Siemens seeks to exclude evidence of its failure to notify Secure by arguing that “for C2L

  to obtain any ‘improvements,’ the parties must first negotiate a separate license and C2L must

  pay for such improvements.” (Doc. 230, p. 16) (emphasis in original). In order to come to this

  conclusion, Siemens encourages the Court to disregard the fact that the Notice Clause and the

  Payment Clause are two independent sentences in the Agreement, and nowhere does the Notice

  Clause, which is Siemens’ contractual obligation, require the payment of any additional funds.

  Rather, the fee envisioned by the Payment Clause is only required in the event Secure wished to

  be licensed for those Improvements after notification by Siemens.



                                                    9
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 10 of 13 PageID 11927



         This pleading has described numerous failures documented in discovery by Siemens to

  give Secure notice of relevant Improvements throughout the parties’ relationship. There is

  nothing in the Notice Clause that requires Secure to pay any additional fee to get those

  notifications from Siemens. The failure to pay a phantom, additional license fee is not a breach

  by Secure and does not relieve Siemens of its contractual duties to notify, particularly here,

  where the evidence demonstrates that Siemens was aware of the required modifications before

  the invoice for the initial license fee was even ever sent.

         This position is further evidence of Siemens’ bad faith with respect to the relationship

  with Secure, as evidenced by discovery in this case. Siemens is essentially taking the position

  with respect to the Improvements that they are going to sell Secure millions of dollars’ worth of

  equipment and technology, and when necessary Improvements to it are known, Siemens is not

  required to disclose those Improvements unless Secure pays for the Improvements first, despite

  Secure not knowing the nature or extent of the Improvements at all. Siemens would construe its

  contract obligations as requiring Secure pay whatever “additional” license fee Siemens would

  dictate, for information that Siemens would not first disclose, no matter how de minimis. This

  position is not supported by the terms of the Agreement or by the notion of good faith and fair

  dealing, and the Court should not adopt it for purposes of excluding evidence from the jury.


     3. Siemens failed to ever update Secure’s Basic Engineering Design Package.

         Siemens’ employees also acknowledged that Secure’s BEDP and PDP needed to be

  updated (Pl. Ex. 75 p. 3; Pl. Ex. 110 p. 1), with at least one even going so far as to say that it

  needed to be scrapped and re-done (Pl. Ex. 110 p. 1). This again is a question for the jury to

  decide whether Siemens breached the Agreement on this basis. Siemens’ BEDP and PDP sold to

  Secure were flawed and Secure was waiting on Siemens to provide an updated BEDP and PDP



                                                    10
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 11 of 13 PageID 11928



  in order to obtain an EPC contract from SK Engineering and Construction, USA (“SK”). The

  BEDP is the basic engineering documentation necessary for an EPC contractor to provide the

  detailed design, procurement and construction of a gasification plant like Secure’s (Hannemann

  Dep. pp. 82:24-83:12), and it is submitted that this new BEDP was required pursuant to the

  Agreement which required Siemens to repair, replace or modify any defective aspects of the

  equipment and services Siemens provided.

     4. There is no basis to exclude testimony from third-party witness Keith Clauss.

         Finally, Siemens has moved in Limine to exclude the testimony of Keith Clauss, a third-

  party, ostensibly asserting that Mr. Clauss’ testimony would have no probative value. In this

  instance, Siemens has made bald-faced assertions that he has no relevant information

  notwithstanding the fact that Siemens has no information or evidence as to the knowledge that

  Mr. Clauss has related to Siemens’ Breach of Contract claim. Siemens even goes so far as to

  indicate how Mr. Clauss will testify at the trial of this matter.

         Secure has identified in its original Pretrial compliance filed with this Court on April 23,

  2019, that the following witnesses among others may testify at trial – they are Keith Clauss, Max

  Sherman and Tom Maramba. These witnesses have always been included in Secure’s Pretrial

  list and Secure may call these witnesses at trial to address any contested facts relating to

  Siemens’ Breach of Contract claim. These witnesses have been identified extensively

  throughout discovery and Siemens has had more than ample opportunity to undertake discovery

  and has chosen not to take the depositions of any one of these individuals. The testimony of

  these three individuals is more than appropriate in this manner, and Siemens has not met the

  necessary standard to have the testimony of any of these individuals excluded.




                                                    11
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 12 of 13 PageID 11929



                                      Respectfully submitted,
                                      DANNA MCKITRICK, P.C.

  Date: January 24, 2020        BY:    /s/ Robert L. Devereux
                                      Robert L. Devereux, admitted pro hac vice
                                      Jeffrey R. Schmitt, admitted pro hac vice
                                      7701 Forsyth Blvd., Suite 800
                                      St. Louis, Missouri 63105-3907
                                      Telephone: (314) 726-1000
                                      Facsimile: (314) 725-6592
                                      E-Mail: rdevereux@dmfirm.com
                                                jschmitt@dmfirm.com

                                      and

                                      Walter A. Ketcham, Jr.
                                      Florida Bar No. 156630
                                      Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                      901 N. Lake Destiny Rd., Suite 450
                                      Maitland, Florida 32751
                                      Telephone: (407) 423-9545
                                      Facsimile: (407) 425-7104
                                      E-Mail: waketcham@growerketcham.com
                                      ATTORNEYS FOR PLAINTIFFS




                                        12
Case 6:17-cv-00171-PGB-LRH Document 234 Filed 01/24/20 Page 13 of 13 PageID 11930



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on the 24th day of January, 2020, a true and
  accurate copy of the foregoing was filed electronically with the Clerk of Court to be served by
  operation of the Court’s electronic filing system upon the following:

   Scott D. Baker                                    P. Alexander Quimby
   E-Mail: sbaker@reedsmith.com                      E-Mail: aquimby@bakerlaw.com
   Jonah D. Mitchell                                 Robert W. Thielhelm
   E-Mail: jmitchell@reedsmith.com                   E-Mail: rthielhelm@bakerlaw.com
   William R. Overend                                Baker & Hostetler, LLP
   E-Mail: woverend@reedsmith.com                    2300 SunTrust Center
   Christopher J. Pulido                             200 South Orange Avenue
   E-Mail: cpulido@reedsmith.com                     Post Office Box 112
   Reed Smith, LLP                                   Orlando, FL 32802
   101 Second Street, Suite 1800
   San Francisco, CA 94105-3659

  ATTORNEYS FOR DEFENDANT
  SIEMENS ENERGY, INC.


                                                        /s/ Robert L. Devereux

                                               4851-9524-1394, v. 1




                                                  13
